                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

JAMES AND KELARA GHAISAR,                         )
Individually and as Personal Representatives      )
and Co-Administrators of the Estate of Bijan C.   )
Ghaisar, Deceased,                                )
                                                  )       Case No. 1:19-cv-1224 (CMH/IDD)
                      Plaintiffs,                 )
                                                  )
       v.                                         )
                                                  )
UNITED STATES OF AMERICA,                         )
                Defendant.                        )


                      NOTICE OF WAIVER OF ORAL ARGUMENT

       PLEASE TAKE NOTICE that Defendant United States of America hereby waives oral

argument regarding its Motion to Continue the Hearing on Cross-Motions for Summary

Judgment.

Dated: October 20, 2020                               Respectfully submitted,

                                                      G. ZACHARY TERWILLIGER
                                                      UNITED STATES ATTORNEY

                                              By:            /s/
                                                      DENNIS C. BARGHAAN, JR.
                                                      Deputy Chief, Civil Division
                                                      KIMERE J. KIMBALL
                                                      MEGHAN LOFTUS
                                                      Assistant United States Attorneys
                                                      Office of the United States Attorney
                                                      Justin W. Williams U.S. Attorney’s Building
                                                      2100 Jamieson Avenue
                                                      Alexandria, Virginia 22314
                                                      Tel: (703) 299-3891/3763/3757
                                                      Fax: (703) 299-3983
                                                      dennis.barghaan@usdoj.gov
                                                      kimere.kimball@usdoj.gov
                                                      meghan.loftus@usdoj.gov
                                                      ATTORNEYS FOR THE UNITED STATES
